Citation Nr: 0717273	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS)/gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for hypertension, 
claimed secondary to service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD), claimed secondary to service-connected PTSD.

4.  Entitlement to service connection for a heart condition, 
claimed secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came to the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In a September 2003 rating decision, the RO granted service 
connection for IBS/GERD and assigned an initial 10 percent 
rating, effective July 31, 2003, the date of receipt of the 
veteran's claim.  In a January 2004 rating decision, the RO 
denied service connection for hypertension and PVD.  

The veteran appealed the RO's decisions, including the 
initial rating assigned for his service-connected IBS/GERD.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In an 
August 2005 decision, the Board denied an initial rating in 
excess of 10 percent for IBS/GERD, and remanded the remaining 
issues of service connection for hypertension and PVD to the 
RO for additional evidentiary development.

While the claims of service connection for hypertension and 
PVD were in remand status, the veteran filed additional 
claims.  In an August 2005 rating decision, the RO denied 
service connection for a heart disability.  The veteran 
appealed the RO's decision.  

Simultaneously, the veteran appealed the Board's decision 
denying an initial rating in excess of 10 percent for 
GERD/IBS to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, in February 2006, the veteran's attorney and a 
representative of VA's General Counsel, on behalf of the 
Secretary, filed a partial joint motion for remand.  In a 
February 2006 order, the Court granted the motion, vacated 
the portion of the Board's August 2005 decision denying a 
rating in excess of 10 percent for IBS/GERD, and remanded the 
matter to the Board for further development and 
readjudication.  

In August 2006, the Board remanded the matter to the RO for 
due process considerations and additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his attorney has argued otherwise.  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
PVD.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran's IBS/ GERD has been manifested by 
complaints of frequent indigestion and heartburn with four to 
five bowel movements a day and some fecal leakage.  His 
disability has never been characterized by any medical 
professional as severe, nor is there objective evidence that 
the disability is manifested by constant abdominal distress, 
dysphagia, regurgitation, substernal or arm or shoulder pain, 
or considerable impairment of health.

2.  Hypertension was not shown in service or for many years 
thereafter and the most probative evidence indicates that the 
veteran's current hypertension is not causally related to his 
active service or any incident therein, nor is it causally 
related to or aggravated by any service-connected disability, 
including PTSD.

3.  A heart disability was not shown in service or for many 
years thereafter and the most probative evidence indicates 
that his current heart disability is not causally related to 
his active service or any incident therein, nor is it 
causally related to or aggravated by any service-connected 
disability, including PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for IBS/GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Codes 7319, 7346 (2006).

2.  Hypertension was not incurred during active service, may 
not be presumed to have been incurred during service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A heart disability was not incurred during active 
service, may not be presumed to have been incurred during 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in August 2003, September 2003, and March 2005 
letters issued prior to the initial decision on his claims, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims of service 
connection for IBS, GERD, PVD, hypertension, and heart 
disease, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  The 
letters also advised the veteran to submit or identify any 
additional evidence in support of his claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the letters discussed above did not include the 
additional elements delineated by the Court in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his attorney contend, that any deficiencies have 
resulted in prejudice.  See Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007); Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  Moreover, in March 2006, the RO corrected this 
procedural deficiency by issuing a letter to the veteran for 
the express purpose of satisfying the additional requirements 
imposed by the Court in Dingess/Hartman.  A supplemental VCAA 
letter was thereafter provided to the veteran in September 
2006 reiterating this information.  Later that month, the 
veteran responded that he had no further evidence to submit 
and asked that the Board proceed with consideration of his 
claim.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are private and VA clinical records 
spanning from 1974 to December 2006.  There is no indication 
of outstanding, available records and the veteran and his 
attorney have not argued otherwise.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  Moreover, 
as delineated in detail below, the veteran has undergone 
numerous VA medical examinations in connection with his 
claims and the RO has also obtained VA medical opinions with 
respect to each issue addressed in this decision.  38 C.F.R. 
§ 3.159(c)(4) (2006).  An additional VA medical examination 
and opinion is therefore not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his attorney has 
argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of IBS, GERD, hypertension, PVD, or 
heart disease.  At his October 1969 military separation 
medical examination, the veteran's heart, vascular system, 
anus and rectum, abdomen, and genitourinary system were 
normal.  His blood pressure was 124/80 and a chest X-ray was 
negative.  On a report of medical history, the veteran denied 
a history of high blood pressure, pain or pressure in the 
chest, palpitation or pounding heart, frequent indigestion, 
stomach or intestinal trouble, and piles or rectal disease.  

In June 1996, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including PTSD, stomach problems, and 
bilateral hip replacements, which he claimed were secondary 
to Agent Orange-induced peripheral neuropathy.  

In support of his claim, the veteran submitted private 
clinical records, dated from 1974 to November 1995.  In 
pertinent part, these records show that in 1974, the veteran 
was treated for an episode of gastritis.  Antacids were 
recommended.  In January 1984, the veteran underwent a 
complete physical at which his complaints included a lot of 
heartburn, somewhat relieved by Rolaids, as well as some 
loose stools.  The veteran's blood pressure was 150/100.  The 
diagnoses included possible hypertension and probable melena.  
In October 1986, the veteran sought treatment for bilateral 
hip pain.  Nuclear bone scanning performed the following year 
showed bilateral aseptic necrosis.  The veteran's physician 
concluded that the etiology of the veteran's condition was 
either trauma or his long history of excessive drinking.  The 
veteran underwent bilateral hip replacements at a VA facility 
in 1988.  In March 1989, the veteran was prescribed anti-
hypertensive medications for control of high blood pressure.  

In September 1996, the veteran underwent VA psychiatric 
examination at which he reported nightmares and flashbacks of 
his traumatic Vietnam experiences.  The diagnoses included 
PTSD.  

At a neurological examination in September 1996, the veteran 
reported a little numbness in the ulnar distribution of his 
hands for the past three months.  His medical history was 
noted to be significant for avascular necrosis of the hips, 
replaced in 1988, as well as hypertension.  The veteran 
indicated that he was employed as a machinist.  The examiner 
indicated that neurological examination of the veteran was 
normal.  The diagnosis was normal neurologic examination in a 
patient who reports exposure to Agent Orange.  The examiner 
indicated that he detected no suspicion of peripheral 
neuropathy, although there might have been the start of some 
minor tardy ulnar palsy type symptoms in the left upper 
extremity.  

At a VA medical examination in October 1996, the veteran 
reported episodes of indigestion and heartburn, occurring 
approximately 25 times a year.  He had no anemia, vomiting, 
hematemesis or melena.  The veteran's weight was 202 pounds.  
The diagnosis was episodic pyrosis related to certain foods.

In a March 1997 rating decision, the RO granted service 
connection for PTSD, effective June 17, 1996.

In July and August 2003, the veteran submitted several 
additional claims, including service connection for IBS and 
hypertension, claimed as secondary to PTSD, as well as PVD.  

In August 2003, the veteran submitted a statement in which he 
indicated that his bowel condition had worsened over the 
previous five years.  He reported having four to five bowel 
movements a day.  He said that he would self-treat with 
Rolaids and Maalox, which he took eight to ten times a day.

The veteran underwent VA medical examination in August 2003.  
He commented that it had been eight years since he had seen a 
doctor for his stomach complaints; rather, he treated his 
complaints with over-the-counter medications.  He referred to 
suffering from a little bit of indigestion every day and four 
to five bowel movements per day.  He said that he would miss 
four to five days of work a year because of his indigestion 
and irritable bowel syndrome.  He denied vomiting any blood, 
fecal incontinence, and blood in his stool.  He had 
intentionally lost 25 pounds over the past year.  The 
examination noted normal bowel sounds.  The diagnoses were 
IBS and GERD.  The examiner indicated that the veteran's PTSD 
was a major contributor to the veteran's episodes of IBS and 
GERD.  

In a September 2003 rating decision, the RO granted service 
connection for IBS and GERD and assigned an initial 10 
percent rating, effective July 31, 2003.  That rating has 
remained in effect to date.  

Private clinical records, dated from July to September 2003 
show treatment for hypertension.  In addition, the veteran 
complained of numbness and tingling in his feet.  The 
diagnosis was likely peripheral varicosities.  

The veteran underwent VA hypertension examination in 
September 2003, at which he reported that he was diagnosed as 
having hypertension in 1988 and was started on medications at 
that time.  He indicated that it was his belief that his PTSD 
caused his hypertension, as he had a negative family history 
of hypertension.  After examining the veteran and reviewing 
his claims folder, the examiner diagnosed hypertension.  He 
concluded that it was less likely than not that the veteran's 
hypertension was secondary to his service-connected PTSD.  
The examiner explained that he had reviewed the medical 
evidence of record and noted that the veteran's blood 
pressure had never been shown to have been measured on a bad 
PTSD day.  

The veteran underwent VA arteries examination in September 
2003, at which he reported that he was diagnosed as having 
PVD approximately two years earlier.  When asked why he 
thought his PVD was secondary to his hypertension, the 
veteran responded that "that is what the doctor told me, 
plus the smoking did not help any."  The examiner noted that 
the veteran had a significant smoking history, smoking 2 
packs daily for 34 years, although he had reportedly reduced 
his smoking three years ago.  After examining the veteran and 
reviewing the claims folder, the diagnosis was 
atherosclerotic PVD.  The examiner indicated that it was his 
opinion that the veteran's PVD was less likely than not due 
to his service-connected PTSD.  He noted that when he asked 
the veteran whether or not his symptoms of claudication or 
hypertension seemed to be made worse during symptomatic days 
of his PTSD, he did not provide specific information.  

VA clinical records, dated from September 2004 to March 2005, 
show treatment for various conditions, including newly 
diagnosed diabetes mellitus, as well as hypertension and PVD.  
In October 2004, the veteran underwent stenting to the right 
and left common iliac arteries for PVD.

The veteran underwent VA medical examination in December 
2004, at which he reported that he had recently been 
diagnosed as having diabetes mellitus through routine 
screening.  He indicated that he had never had any symptoms 
of diabetes, remained asymptomatic, was on no diabetes 
medication, and had no dietary restrictions.  He also 
reported a history of hypertension beginning in approximately 
1990.  The veteran indicated that he had a long history of 
PVD as well, for which he had undergone bilateral stent 
placement in the lower extremities.  The veteran also 
complained of some stool incontinence, consisting of a little 
fecal soiling in his underwear several times weekly.  He 
indicated that he had never mentioned this to a physician 
previously.  Finally, the examiner noted that the veteran had 
recently failed a nuclear cardiac study.  The veteran 
indicated that he did not know he had heart disease until 
this recent test, performed in October 2004.  That test 
showed a fixed profusion defect in the distal two-thirds of 
the inferior wall with hypokinesis.  It also showed a septal 
hypokinesis and septal basal dyssynergy and an estimated left 
ventricular ejection fraction of 41%.  On examination, the 
veteran's weight was 199 pounds, after subtracting 5 pounds 
for clothing.  The diagnoses included diabetes mellitus, 
hypertension predating diabetes mellitus, and PVD of the 
lower extremities predating diabetes mellitus.  Also 
diagnosed was cardiac disease with positive nuclear study, 
predating date of diagnosis of diabetes mellitus.  

In January 2005, the veteran submitted a claim of service 
connection for heart disease, including as secondary to PVD 
or PTSD.  

In a January 2005 statement, the veteran's attorney submitted 
an excerpt from comments associated with VA's publication of 
an interim final rule for establishing presumptions of 
service connection for diseases associated with service 
involving detention or internment as a prisoner of war.  In 
these comments, it was noted that VA had concluded that an 
association between POW experiences and heart disease was 
"biologically plausible" in that "[c]urrent medical 
literature suggests plausible, though not established, 
biological mechanisms by which stress and/or malnutrition 
during POW captivity could contribute to heart disease or 
stroke."  See 69 Fed. Reg. 60,083, 87-88.  The veteran's 
attorney argued that because the veteran was service-
connected for PTSD, there was a possibility that his 
hypertension and heart disease may have been caused or 
aggravated by his service-connected PTSD.  

At a March 2005 VA medical examination, the veteran reported 
that he had been diagnosed as having hypertension at age 39 
and had been on blood pressure medication since that time.  
He also had PVD, status post stent placement in October 2004.  
The veteran indicated that as part of his preoperative 
evaluation for that surgery, he had undergone a cardiac 
nuclear study which showed a heart condition.  After 
examining the veteran and reviewing his claims folder, the 
examiner's diagnoses included abnormal nuclear cardiac 
studies demonstrating reduced left ventricular ejection 
fraction and resting EKG showing right bundle branch block, 
essential hypertension, and PVD.  The examiner asked the 
veteran why he thought his heart condition was secondary to 
his PTSD, and he responded that his depression and stress 
contributed to it.  He also noted that he had a negative 
family history of heart disease.  After considering the 
evidence, the examiner indicted that it was his opinion that 
the veteran's current cardiac condition was less likely than 
not secondary to his PTSD.  He also noted that examiners at 
the VA medical facility were in concurrence that PTSD did not 
give rise to cardiac disease of the nature the veteran was 
experiencing.  He further noted that the veteran was unable 
to provide specific comments to indicate any other temporal 
or sequential history suggestive that when he was having a 
particularly bad time with his PTSD symptomatology, his 
cardiac condition was aggravated.  

At a September 2005 VA medical examination, the veteran 
reported a history of PVD status post femoral arthrectomy and 
status post bilateral common iliac stents.  He also reported 
a history of carotid narrowing.  The examiner noted that the 
veteran had an underlying history of an approximately 75 pack 
year tobacco abuse, as well as diabetes, hyperlipidemia, 
PTSD, avascular necrosis of the hips, and GERD.  During a 
review of systems, the veteran denied nausea, vomiting, 
chills, hemoptysis, hematemesis, or hematuria.  He indicated 
that he was active and had been able to lose some weight 
recently.  After examining the veteran and reviewing his 
medical records, the examiner diagnosed PVD, diabetes 
mellitus, tobacco abuse, hypertension, PTSD, and GERD.  The 
examiner noted that the veteran had multiple risk factors for 
PVD, including his age, tobacco abuse, diabetes mellitus, 
hypertension, and hyperlipidemia.  The examiner noted that 
the veteran had PTSD, which was not the cause of his 
hypertension or his PVD.  He further indicated that the 
veteran's PTSD did not exacerbate his PVD.  He noted that 
this opinion was based on previous studies evaluating the 
presence of cardiovascular disease as exacerbated by PTSD; 
there was a body of evidence that indicated despite having 
mild exacerbating effects on hypertension, there was no 
contribution of PTSD to the progression and development of 
PVD.  In this light, the examiner indicated that although he 
believed generally that PTSD could exacerbate hypertension, 
especially with moments of anxiety, all efforts should be 
made to control this and if controlled, there is no 
exacerbation.  In total, the examiner concluded that the 
veteran's hypertension was less likely than not the cause of 
his PVD.  In fact, the greatest contributions to the 
progression of his PVD were his age, tobacco abuse, diabetes 
mellitus, and hypertension.

In September 2005, the veteran's attorney submitted an 
excerpt from the internet noting that a 1999 study had shown 
that combat veterans with PTSD appeared to be at a higher 
risk for coronary artery disease.  

In December 2005, the veteran underwent VA medical 
examination at which his complaints included irritable bowel 
symptoms for the past 10 years.  He also claimed that he had 
reflux symptoms over the same period.  The veteran indicated 
that he had worked as a machinist until about 2 months prior, 
when he quit because of his feet and multiple other medical 
issues.  On examination, a review of systems indicated no 
current gastrointestinal symptoms.  Examination showed normal 
bowel sounds, no tenderness, no masses, no hernia, and  no 
guarding.  There were no periods of incapacitation.  The 
diagnoses included IBS, reflux disease, PVD, and 
hypertension.  The examiner indicated that the veteran's IBS 
and reflux disease were not likely to interfere with any 
usual occupation.  

Additional VA clinical records, dated from March 2005 to 
November 2006, showed continued treatment for numerous 
conditions, including hypertension, PVD, diabetes mellitus, 
PTSD, and hypertrophic cardiomyopathy.  Although these 
records contained no complaints or findings of GERD/IBS, the 
veteran's medication list was noted to include Omeprazole for 
stomach.  On several occasions during this period, the 
veteran denied nausea, vomiting, chills, and abdominal pain.  

In a September 2006 addendum, a VA medical examiner indicated 
that he had reviewed all of the documentation in the 
veteran's clinical records.  He noted that the veteran had 
been diagnosed as having PTSD, PVD, and hypertension.  The 
examiner indicated that the current medical literature did 
not show any evidence at all that PTSD specifically causes 
hypertension.  With respect to the question of aggravation, 
the examiner noted that episodes of PTSD could elevate blood 
pressure temporarily, but would certainly not elevate them 
permanently.  The examiner further indicated that in 
reviewing the veteran's medical records, he did note some 
elevated blood pressure readings, but could find no specific 
episodes related to PTSD.  Thus, while he indicated that it 
was known that anxiety could result in an elevated reading 
temporarily, there was no documentation of this in the 
veteran's case.  He therefore concluded that it did not 
appear that the veteran's hypertension was aggravated by his 
service-connected PTSD.  Moreover, he noted that even if the 
veteran did not have PTSD, he would still have hypertension, 
because almost all hypertension cases were essential in 
nature and would have no relationship to PTSD.  

In a December 2006 medical opinion, a VA examiner responded 
to the RO's inquiry as to whether the veteran's hypertension 
and PVD had undergone aggravation proximately due to or the 
result of his service-connected PTSD.  In that regard, the 
examiner concluded that no such aggravation had occurred.  He 
indicated that after reviewing medical records of the 
veteran's ankle brachial indices from 2003 to the present, as 
well as the carotid studies from 2004 to the present, he had 
identified no change.  Moreover, a review of blood pressure 
readings had been consistent, although elevated, with no 
indication that there was a worsening of his condition.  
Thus, he concluded that there was no connection between the 
veteran's PTSD and his ongoing hypertension and PVD.  He 
further noted that PTSD was not noted to be a primary cause 
of either hypertension or PVD.  


Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS)/gastroesophageal reflux 
disease (GERD).

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the 
provisions of 38 C.F.R. § 4.14, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 
4.25 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's IBS/GERD has been rated by analogy to hiatal 
hernia and irritable colon syndrome, under 38 C.F.R. § 4.114, 
Diagnostic Codes 7319 and 7346.  See 38 C.F.R. § 4.20 (2006) 
(when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).

The Rating Schedule provides that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

Under Diagnostic Code 7319, a 10 percent evaluation is 
assigned for moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation requires a severe disorder, with diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress.  A 30 percent disability rating 
is the highest schedular rating available under Diagnostic 
Code 7319.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met at any time since the 
award of service connection for IBS/GERD.  

As delineated in detail above, the veteran reports symptoms 
such as four to five bowel movements per day as well as 
recent, periodic fecal leakage.  However, the record contains 
no evidence of severe diarrhea or alternating diarrhea and 
constipation.  The Board also notes that the record contains 
no indication that the veteran's bowel complaints are 
accompanied by more or less constant abdominal distress.  
Finally, none of the medical evidence of record contains any 
indication that any medical professional has characterized 
the veteran's IBS as a severe disorder.  For these reasons, 
the Board concludes that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 7319.

The Board has considered applying an alternative diagnostic 
code for the veteran's IBS, but can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate or advantageous to the veteran.  

For example, under 38 C.F.R. § 4.114, Diagnostic Code 7332, 
impairment of sphincter control of the rectum and anus 
resulting in constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of pads 
warrants a 30 percent evaluation.  In this case, while the 
veteran reports episodic fecal leakage, the evidence does not 
show, nor does the veteran contend, that he experiences 
involuntary bowel movements which require the wearing of a 
pad.  Thus, application of Diagnostic Code 7332 does not 
avail the veteran.  The Board further notes that neither the 
veteran nor his attorney has identified an alternative 
diagnostic code or requested that another diagnostic code be 
used in rating his service-connected IBS/GERD.  

Similarly, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346 have not been 
met at any time since the award of service connection for 
IBS/GERD.  In that regard, the veteran reports that he 
experiences frequent indigestion and heartburn for which he 
takes medication.  However, the objective evidence of record 
does not show that his disability has been manifested since 
the award of service connection by symptoms such as 
dysphagia, pyrosis or regurgitation, nor has there been any 
complaint of substernal, arm or shoulder pain.  Finally, no 
medical professional has ever indicated that the veteran's 
GERD is productive of considerable impairment of health.  In 
fact, in December 2005, a VA medical examiner concluded that 
the veteran's IBS and reflux disease were not likely to 
interfere with any usual occupation.  The Board further notes 
that the veteran has had no melena, hematemesis, and no 
anemia.  Other than a deliberate weight loss, his weight has 
been stable.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 10 percent for IBS/GERD.  In reaching this 
decision, the Board considered assigning "staged" ratings 
pursuant to Fenderson, supra.  However, as delineated above, 
a thorough review of all the evidence of record indicates 
that there are no distinctive periods where the veteran met 
or nearly approximated the criteria for a rating in excess of 
10 percent.

The Board has also considered whether referral of this case 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2006) is appropriate.  However, the veteran and 
his attorney have not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, there is no indication that the veteran's 
IBS/GERD has produced marked interference with employment.  
In fact, in December 2005, a VA medical examiner specifically 
concluded that the veteran's IBS and reflux disease were not 
likely to interfere with any usual occupation.  The record 
does show that the veteran's IBS/GERD is symptomatic.  The 
veteran was employed as a machinist until late 2005, when he 
quit due to multiple medical problems.  He has stated that he 
lost approximately 5 days yearly from work due to his 
IBS/GERD.  While the veteran's IBS/GERD has been shown to be 
symptomatic, such symptomatology is reflected in the 10 
percent rating that is currently assigned.  To that extent, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, while the veteran's 
IBS/GERD is symptomatic, he is appropriately compensated by 
the currently-assigned 10 percent rating.  Marked 
interference with employment has not been shown.  
Nor is there any indication that frequent periods of 
hospitalization have been required by the veteran's IBS/GERD.  
Indeed, the record contains no indication that the veteran 
has ever been hospitalized for treatment of this disability.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003).


Entitlement to service connection for hypertension and a 
heart disability.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including 
cardiovascular-renal disease and an organic disease of the 
nervous system, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  (The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.)  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).   

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.



Analysis

The veteran claims that service connection is warranted for 
hypertension and a heart disability, secondary to his 
service-connected PTSD.  He contends that his service-
connected PTSD has either caused or aggravated his 
hypertension and heart disability. 

As delineated above, the veteran's service medical records 
are negative for complaints or findings of hypertension or a 
heart disability.  In fact, at his October 1969 military 
separation medical examination, the veteran's heart and 
vascular system were normal, his blood pressure was 124/80, 
and he denied a history of high blood pressure or heart 
abnormalities.

Likewise, the post-service medical records are negative for 
notations of hypertension or a heart disability within the 
first post-service year, or indeed, for many years 
thereafter.  Rather, although the possibility of hypertension 
was noted in 1984, the condition was not diagnosed and 
treated until March 1989, approximately 20 years after 
service separation.  With respect to a heart disability, such 
condition was not identified until 2004, approximately 45 
years after service separation.  

Based on the foregoing evidence, the Board finds that 
hypertension and a heart disability were not present in 
service or manifest to a compensable degree within the first 
post-service year.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

Although the record shows that hypertension and a heart 
disability were not diagnosed in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  In this case, however, the record contains no 
indication, nor has the veteran specifically contended, that 
his current hypertension and heart disability are causally 
related to his active service or any incident therein.  Thus, 
service connection for hypertension and heart disease is not 
warranted on a direct or presumptive basis.  The veteran has 
not contended otherwise.  

Rather, the veteran contends that his current hypertension 
and heart disability are causally related to or aggravated by 
his service-connected PTSD.  As noted, in order for a 
claimant to prevail on the issue of entitlement to secondary 
service connection, the record must contain medical evidence 
establishing a connection between the service-connected 
disability and the claimed disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  In this 
regard, the record contains conflicting evidence.

On the one hand, the record contains the September 2003 VA 
medical examination report discussed above.  In that report, 
after examining the veteran and reviewing the claims folder, 
a VA examiner concluded that it was less likely than not that 
the veteran's hypertension was secondary to his service-
connected PTSD.  

Similarly, in a March 2005 VA medical examination report, the 
examiner indicted that it was his opinion that the veteran's 
current cardiac condition was less likely than not secondary 
to his PTSD.  He also noted that examiners at the VA medical 
facility were in concurrence that PTSD did not give rise to 
cardiac disease of the nature the veteran was experiencing.  

The record also contains the September 2005 VA medical 
examination report in which the examiner concluded that the 
veteran's PTSD was not the cause of his hypertension.  
Similar conclusions were reached by VA medical examiners in 
September 2006 and December 2006.

The Board assigns these medical opinions great probative 
weight.  These opinions were rendered by qualified medical 
professionals with expertise in the appropriate field who 
actually either examined the veteran personally and/or 
reviewed his medical records.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Moreover, the examiners addressed the 
veteran's contentions and provided rationales for the 
conclusions they reached, including reference to the 
pertinent medical literature.
On the other hand, the evidence in favor of the veteran's 
claim includes only generic medical evidence or the veteran's 
lay theories.  For example, the Board has considered the 
January 2005 submission from the veteran's attorney 
consisting of comments associated with VA's publication of a 
rule regarding presumptive service connection for prisoners 
of war.  This submission noted a "plausible, though not 
established, biological mechanisms by which stress and/or 
malnutrition during POW captivity could contribute to heart 
disease or stroke."  See 69 Fed. Reg. 60,083, 87-88.  In 
addition, in September 2005, the veteran's attorney submitted 
an excerpt from the internet noting that a 1999 medical study 
had shown that combat veterans with PTSD appeared to be at a 
higher risk for coronary artery disease.  

The Board has carefully considered this evidence, but finds 
that its probative value in this case is diminished because 
it provides only generic statements regarding a possible 
relationship between stress and heart disease.  It does not 
pertain specifically to the veteran's case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  For these reasons, the 
Board assigns this evidence limited probative value and finds 
that it does not outweigh the VA medical opinions discussed 
above, all of which indicate quite definitively that the 
veteran's hypertension and heart disability are not causally 
related to his service-connected PTSD.  

Moreover, the Board notes that the veteran's submissions 
refer only to a possible connection between stress and heart 
disease.  It is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

The Board has also considered the veteran's own contentions 
to the effect that his heart disability and hypertension are 
secondary to his service-connected PTSD.  He theorizes that 
his depression and stress from PTSD caused or contributed to 
his hypertension and heart disability.  He also notes that he 
had a negative family of heart disease.  However, as the 
record does not establish that the veteran possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board finds that the veteran's 
opinion does not outweigh the unanimous opinions offered by 
VA medical professionals indicating that his hypertension and 
heart disease are not secondary to his service-connected 
PTSD.  

Similarly, with respect to the issue of aggravation, the 
Board finds that the record does not support the veteran's 
contentions that his hypertension and heart disability are 
aggravated by his service-connected PTSD.  In that regard, as 
set forth above, the medical evidence of record consistently 
indicates that although hypertension can be temporarily 
exacerbated by PTSD, it cannot be permanently aggravated 
thereby.  As noted, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  In any event, the Board notes that the medical 
evidence in this case indicates that although hypertension 
can be temporarily exacerbated by PTSD, such a flare-up has 
not been shown in the veteran's case.  

For example, in the September 2005 VA medical examination 
report discussed in detail above, the VA examiner indicated 
that although PTSD could exacerbate hypertension, especially 
with moments of anxiety, if controlled, there is no 
exacerbation.  In a March 2005 VA medical opinion, the 
examiner noted that the veteran was unable to provide 
specific comments to indicate a temporal or sequential 
history suggestive that when he was having a particularly bad 
time with his PTSD symptomatology, his cardiac condition was 
aggravated.  

Similarly, in September 2006 and December 2006 medical 
opinions, VA examiners concluded that the veteran's PTSD did 
not aggravate his cardiovascular condition.  In the September 
2006 VA medical opinion, the examiner noted that although 
episodes of PTSD can elevate blood pressure temporarily, it 
could certainly not elevate them permanently.  The examiner 
further indicated that in reviewing the veteran's medical 
records, he did note some elevated blood pressure readings, 
but could find no specific episodes related to PTSD.  Thus, 
while it is known that anxiety could result in an elevated 
reading temporarily, there was no documentation of this in 
the veteran's case.  Thus, he concluded that it did not 
appear that the veteran's hypertension was aggravated by his 
service-connected PTSD.  The VA medical examiner in December 
2006 reached the same conclusion.  

Again, the Board assigns these medical opinions great 
probative weight, as they were rendered by medical 
professionals who based their opinions on a review of the 
pertinent medical records and gave rationale for their 
opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, there is no competent medical evidence to the 
contrary.  The only other evidence of record which indicates 
that the veteran's heart disability or hypertension was 
aggravated by his PTSD is his own opinion.  To this extent, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In summary, the Board finds that a heart disability and 
hypertension were not diagnosed in service or for many years 
thereafter and the most probative evidence shows that the 
veteran's current hypertension and heart disability are not 
related to his period of active service or any incident 
therein, nor are they causally related to or aggravated by 
any service-connected disability, including PTSD.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the veteran's claim.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
IBS/GERD is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for heart disease is 
denied.  


REMAND

The veteran also seeks service connection for PVD, secondary 
to his service-connected PTSD.  Specifically, he contends 
that his PVD is causally related to or aggravated by his 
service-connected PTSD.  

As delineated in detail above, the record in this case shows 
that the veteran's PVD was not present during service or for 
many years thereafter.  The RO has also obtained numerous VA 
medical opinions in this case which consistently indicate 
that the veteran's current PVD is not causally related to or 
aggravated by his service-connected PTSD.  

However, the record in this case also shows that the veteran 
was diagnosed as having diabetes mellitus in 2004.  Although 
the veteran was diagnosed as having PVD long before this 
time, in a September 2005 VA medical opinion, the examiner 
noted that the veteran had numerous risk factors for PVD, 
such as an approximately 75 pack year tobacco abuse.  The 
examiner specifically indicated that the veteran's PTSD was 
not the cause of his PVD, nor did it exacerbate his PVD.  
However, the examiner noted that "his greatest contributions 
to the progression of peripheral vascular disease are his 
age, tobacco abuse, diabetes mellitus, and hyperlipidemia."

The Board observes that in a May 2005 rating decision, the RO 
granted service connection for diabetes mellitus, with early 
diabetic peripheral neuropathy of the hands and feet based on 
a presumption of exposure to herbicides in Vietnam.  Although 
neither the veteran nor his attorney have contended that his 
PVD is causally related to or aggravated by his service-
connected diabetes mellitus, given the evidence of record, 
this possibility must be explored.  The Board therefore finds 
that a VA medical examination is necessary to clarify the 
relationship, if any, between the veteran's PVD and his 
service-connected diabetes mellitus, to include the 
possibility of service connection based on aggravation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when there is competent 
evidence of a current disability and an indication that the 
disability may be associated with another service-connected 
disability).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the relationship, if any, 
between the veteran's PVD and his 
service-connected diabetes mellitus.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that the veteran's current PVD is 
causally related to or aggravated by his 
service-connected diabetes mellitus.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  After the above development has been 
completed, the RO should review the 
record.  If the veteran's claim of 
service connection for PVD remains 
denied, he and his attorney should be 
provided with a supplemental statement of 
the case and an opportunity to respond.   

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


